Citation Nr: 9929530	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the spine at T8-9.

2.  Entitlement to an increased rating for low back sprain or 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
October 1981.

This appeal arises from June 1993 and September 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied a rating in 
excess of 10 percent for low back sprain or strain and 
service connection for degenerative changes at T8-9.

The claim was previously before the Board in June 1996, at 
which time it was remanded to the RO to obtain addition 
medical records and conduct an examination.  After completing 
development required by the June 1996 remand, the RO 
increased the evaluation of the veteran's low back sprain or 
strain from 10 percent to 20 percent.  On a claim for an 
increased rating, the claimant is "presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  Accordingly, the Board 
retains jurisdiction over the veteran's claim to an increased 
rating, as well as her claim for service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  Degenerative changes of the veteran's spine at T8-9 are 
consistent with normal aging, and are not related to a back 
injury or any other illness or injury incurred during the 
veteran's military service.

3.  The veteran's service-connected low back condition is 
manifested by severe, painful limitation of motion of the 
lumbar spine.


CONCLUSIONS OF LAW

1.  Degenerative changes of the spine at T8-9 were not 
incurred during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (1999).

2.  The criteria for an evaluation of 40 percent, but no 
greater, for low back sprain or strain, with severe 
limitation of motion of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Degenerative Changes of the Spine at 
T8-9

The veteran has claimed entitlement to service connection for 
degenerative changes of the spine at T8-9, claimed as the 
result of an in-service back injury.  As a preliminary 
matter, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
This obligation was satisfied by the May 1998 examination 
performed at the VA Medical Center (VAMC) in Cleveland, Ohio, 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Service medical records show that the veteran had no apparent 
back or spinal disability at the time of her pre-enlistment 
physical examination in February 1981, and no complaints of 
back pain.  In August 1981, she reported to active duty, and 
in September 1981, during her second week of basic training, 
she fell on her back, sustaining a lumbar contusion.  X-rays 
and a bone scan were taken on the date of injury and the day 
following, respectively.  The X-rays were interpreted as 
revealing a bilateral spondylolysis with Grade I 
spondylolisthesis.  No thoracic injury or symptoms were 
noted.  Due to the discovery of the veteran's spondylolysis 
with Grade I spondylolisthesis, an entrance physical 
standards board was convened, which determined that the 
veteran's condition was congenital, existed prior to her 
active duty, and was not aggravated by any in-service injury.  
The veteran was found to meet criteria for retention in 
service, but separation for the convenience of the government 
was nevertheless recommended as "in the best interest of the 
[veteran] medically and the U.S. Government."  The veteran's 
lumbar sprain or strain proved to be chronic, and service 
connection has been established for that condition (see 
infra).

The first indication of any mid- or upper-back symptoms 
appears to have been in October 1991.  During an emergency 
room visit to Doctors Hospital of Nelsonville (Ohio) at that 
time, the veteran reported a "[s]udden jerking movement to 
L[ef]t at work," resulting in back pain.  She subsequently 
explained on a workers' compensation application that, "a 
[community home] resident knocked books and papers off table 
and started to reach for hole puncher.  I quickly stood up, 
twisting to the side and knocked hole puncher out of her way.  
I injured the middle and all the way to bottom of my spine."  
X-rays of that thoracic spine taken during the emergency room 
visit were interpreted as normal, and a diagnosis of acute 
thoracolumbar strain was entered on the veteran's chart.  

In an April 1993 VA examination, the veteran said she had 
been told she was suffering from "arthritis," and referred 
to an "abnormality" at the T9 level.  A bone scan taken 
shortly before this examination showed increased uptake in 
the bilateral articular facets of the T8-T9 level, consistent 
with articular facet osteoarthritis, "likely secondary to 
the known trauma."  The trauma referred to is the veteran's 
fall onto her back during basic training in September 1981.  
In August 1996, the Chief, Nuclear Medicine Service, of the 
Cincinnati VAMC, prepared a letter indicating his opinion 
that the osteoarthritis of the veteran's T8-T9 facet joints 
was secondary to her in-service injury.  He based this 
conclusion on the absence of any current indication of 
spondylolysis or spondylolisthesis, and on the absence of any 
evidence of degenerative change or bone disease in other 
joints, "including lumbar spine."  The physician did not 
discuss, and there is no indication that he was aware of, the 
veteran's October 1991 treatment for thoracolumbar strain.

In September 1996, the veteran was seen at the Fairfield 
Medical Center, Lancaster, Ohio, and an MRI of the thoracic 
spine was performed.  The examiner was advised that pathology 
was suspected in the vicinity of T7-T8-T9.  The MRI revealed 
slight osteoarthritic spur formation anteriorly at T8-9, T9-
10 and T10-11.  There was no significant spur formation 
posteriorly.  The examiner's impression was of slight 
spondylosis, greatest at T8-9 through T10-11.  He made no 
comments regarding the etiology of this condition.

In May 1998, the veteran received a further orthopedic 
examination at the Cleveland VAMC.  The examiner noted the 
prior history, including the T8-9 degenerative changes.  
After an examination, including X-rays and neurologic 
testing, the examiner diagnosed chronic thoracic strain with 
mild T8-9 degenerative changes, but concluded that there was 
no evidence of an in-service thoracic injury (although there 
was clearly a lumbar injury).  As a result, it was his 
opinion that "the degenerative changes [at T8-9] are not 
post-traumatic but rather age related."   Those changes 
which were evident at T8-9, in the examiner's opinion, were 
consistent with her age, and "do not create a picture of a 
military caused injury in 1981."

After reviewing the medical evidence the Board finds that a 
preponderance of the evidence indicates that the degenerative 
changes of the veteran's thoracic spine at T8-9 are not 
related to her active military service.  In arriving at this 
conclusion, the Board places greater weight on the May 1998 
VA examination findings than on the August 1996 opinion 
letter offered by the Cincinnati VAMC's Chief of Nuclear 
Medicine Service, because of the latter report's extensive 
correlation of its findings to the clinical record.  The 
August 1996 opinion fails to indicate how the lumbar spine 
injury incurred during basic training could have produced the 
thoracic trauma asserted to have been the cause of the 
degenerative changes, and does not discuss the potential 
impact of the intercurrent October 1991 thoracic spine 
twisting injury (which the veteran did not disclose as part 
of her history).  In this regard, the Board notes that an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 458, 460-461 
(1993), citing Swann v. Brown, 5 Vet.App. 229, 233 (1993) 
("[D]iagnoses can be no better than the facts alleged by 
appellant").

The Board is not required to apply the evidentiary equipoise 
rule, which mandates that where the evidence is balanced and 
a reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet.App. 49, 54 (1990).  A reasonable doubt is a substantial 
doubt, within the range of probability, and not intended to 
be a means for reconciling conflicting or contradictory 
evidence.  Id.  Where there are "two permissible views" of 
the evidence of record, the benefit of the doubt requirement 
does not preclude the Board from making a "properly 
supported and reasoned" decision that a fair preponderance 
of the evidence weighs against the veteran's claim.  Id., at 
58.

Accordingly, because a preponderance of the evidence 
indicates that the veteran's T8-9 degenerative changes are 
not etiologically linked to her active duty, service 
connection must be denied.  38 U.S.C.A. § 1131, 5107 (1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).

Increased Rating for Low Back Sprain or Strain

The veteran has requested an increased rating for low back 
sprain or strain.  Since this condition was previously 
service connected and rated, and the veteran is asserting 
that a higher rating is justified due to an increase in 
severity of the disability, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the May 1998 
examination performed at the VA Medical Center (VAMC) in 
Cleveland, Ohio, described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

The veteran's history of back injury symptoms is extensive, 
and includes nonservice-connected injury to the thoracic 
spine (see supra), as well as complaints related to her 
service-connected lumbosacral sprain or strain.  At the time 
of the veteran's first post-service VA examination, in May 
1982, muscle spasm was noted on examination, with range of 
motion testing causing increased pain and spasm, and 
radiation of the pain into the left leg.  The veteran 
reported consistent and constant pain in the low back, with 
some limitation of function regarding activities of daily 
living.

In April 1993, the veteran was examined for VA at the Knox 
Community Hospital, Mount Vernon, Ohio.  At that time, she 
reported constant low back pain which restricted her ability 
to do normal household tasks and other daily activities.  The 
veteran's pain was increased by activity, and she complained 
of radiation of pain into her left leg and toes.  She 
reported being unable to participate in range of motion 
testing due to pain (March 1993 physical therapy notes show 
lumbar flexion to 25 degrees, left and right lateral flexion 
to 10 degrees and left and right rotation to 20 degrees, with 
tenderness in the paraspinal muscles).  However, there were 
no fixed deformities of the back noted, and the musculature 
was normal on examination.  X-rays revealed spondylolysis 
with first degree anterior spondylolisthesis of the L5 
vertebra.  The examiner diagnosed chronic low back pain of 
undetermined etiology, but indicated that the severity of the 
veteran's complaints seemed out of proportion to any 
orthopedic or neurologic defect.

In April 1996, the veteran was referred to a private 
orthopedic surgeon, Bernard Nolan, M.D., for evaluation of 
her back problems.  MRIs taken for this evaluation revealed 
continued spondylolisthesis and spondylolysis at L5-S1, as 
well as mild disc bulging at L4-5.  An EMG of the lower 
extremities performed in May 1996 was evaluated as normal 
bilaterally.  Since these examinations, the veteran has 
continued to receive treatment from VA and private providers 
for lumbar radiculopathy, including epidural steroid 
injections.  VA outpatient treatment records dated in 
September 1996 and April 1997 (prepared by the veteran's 
primary physician) show diagnoses including degenerative disc 
disease, as well as degenerative joint disease.

In May 1998, the veteran was examined again at the Cleveland 
VAMC.  She complained of continuing significant back pain, 
with radiation into the left leg.  The examiner noted that 
the veteran reported she had first experienced radiating pain 
following her in-service injury.  Lumbosacral spine range of 
motion was reported to be approximately 30 percent of normal, 
with no muscle spasm or deformity, but with mild lower back 
and mid-back tenderness.  There was generalized muscle 
weakness of all muscle groups in the left lower extremity.  
Relevant diagnoses reported on the examination included 
chronic lumbosacral strain with L5-S1 spondylolisthesis, and 
functional left lower extremity weakness with possible 
conversion reaction.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has rated the residuals of the veteran's back injury 
under 38 C.F.R. § 4.71a, DC 5295, which evaluates lumbosacral 
strain.  A 0 percent (noncompensable) evaluation is assigned 
where there are slight subjective symptoms only.  A 10 
percent rating is assigned where characteristic pain on 
motion is shown.  A 20 percent rating is appropriate where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion (unilaterally), in a standing position, 
while assignment of a 40 percent rating requires severe 
disability, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, so some of the above with 
abnormal mobility on forced motion.

After reviewing the medical evidence, the Board finds no 
basis for assignment of a rating higher than 20 percent for 
lumbosacral strain, under DC 5295, since there is no evidence 
of listing of the spine, Goldthwaite's sign, narrowing of 
joint space or abnormal mobility on forced motion.  Id.  
However, in evaluating the severity of a disability, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  Since limitation of motion 
of the lumbar spine has always been a symptom noted during 
examination and associated with her lumbosacral strain, 
evaluation for this condition would appear to be appropriate.  

Limitation of motion of the lumbar spine is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292.  Under this 
code, a 10 percent rating is assigned where the limitation of 
motion is deemed slight.  A 20 percent rating is appropriate 
for moderate impairment, while assignment of a 40 percent 
rating requires a severe limitation of motion.  It appears 
that the veteran's lumbar spine range of motion is, at best, 
30 percent of normal, with significant pain associated with 
back movement, and substantial interference with daily 
activities.  The Board notes that pain is an important 
disability factor that must be considered in the rating of a 
claimant's disabilities.  See generally 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995); Voyles v. 
Brown, 5 Vet.App. 451, 453 (1993).  In light of the above, 
the Board finds that the veteran's condition is "severe," 
warranting assignment of the maximum 40 percent schedular 
rating.


ORDER

Service connection for degenerative changes of the spine at 
T8-9 is denied.

A rating of 40 percent, but no greater, for low back sprain 
or strain, with severe limitation of motion of the lumbar 
spine is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

